NOT PRECEDENTIAL

         UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT
                   ___________

                       No. 21-1783
                       ___________

             IN RE: LAVOND HILL, Petitioner

         ____________________________________

        On Petition for a Writ of Mandamus from the
                  United States District Court
           for the Western District of Pennsylvania
             (Related to D.C. No. 3:21-cv-00008)
        District Judge: Honorable Stephanie L. Haines
        ____________________________________

          Submitted Pursuant to Fed. R. App. P. 21
                     on June 24, 2021

Before: McKEE, GREENAWAY, JR., and BIBAS, Circuit Judges

             (Opinion filed: September 7, 2021)
         ____________________________________
                                       ___________

                                        OPINION*
                                       ___________

PER CURIAM

    Lavond Hill is a Pennsylvania inmate currently confined at SCI Houtzdale. Hill filed a

civil rights action in the District Court claiming that he has suffered retaliation for filing

Hill v. Wetzel, D.C. No. 2:19-cv-960 (W.D. Pa.), and that he has otherwise been mistreated

by corrections officers.

    Between January and April 2021, Hill filed two motions for injunctive relief, along with

several supporting documents. None of the defendants named in Hill’s complaint has ap-

peared in the case, and the District Court has not yet ruled on Hill’s motions or set a sched-

ule for their disposition.

    Around one month after Hill filed the second of his two motions for injunctive relief,

he filed in this Court a petition for a writ of mandamus. Hill seeks an order compelling the

District Court to act on his pending motions. See Doc. 1-1 at 4.

    Issuance of a writ of mandamus may be warranted where delay by the District Court in

adjudicating an application for relief is so protracted as to amount to a failure to exercise

jurisdiction. See Madden v. Myers, 102 F.3d 74, 79 (3d Cir. 1996). No such delay exists at

this time.




*
  This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                              2
   That said, our observation in a prior mandamus proceeding initiated by Hill bears re-

peating: Applications for “immediate injunctive relief . . . generally require prompt atten-

tion.” In re Hill, 795 F. App’x 146, 149 (3d Cir. 2020) (per curiam) (citing Rolo v. Gen.

Dev. Corp., 949 F.2d 695, 703 (3d Cir. 1991)). Accordingly, Hill’s mandamus petition is

denied, but without prejudice to his filing another such petition if the District Court does

not take any meaningful steps in furtherance of adjudicating Hill’s motions (DC ECF Nos.

6 and 8) within thirty days of issuance of this opinion (and accompanying order).




                                             3